
	

113 HJ 31 IH: Proposing an amendment to the Constitution of the United States relating to the authority of Congress and the States to regulate contributions and expenditures in political campaigns and to enact public financing systems for such campaigns.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Schiff (for
			 himself, Mr. Capuano,
			 Mr. Cicilline,
			 Mr. Farr, Mr. Garamendi, Mr.
			 Himes, Ms. Lee of
			 California, Mr. Michaud,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Welch,
			 Mr. Van Hollen,
			 Mr. Ruppersberger,
			 Ms. McCollum, and
			 Mr. Rangel) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to the authority of Congress and the States to
		  regulate contributions and expenditures in political campaigns and to enact
		  public financing systems for such campaigns.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Nothing in this Constitution shall be
				construed to forbid Congress or the States from imposing reasonable
				content-neutral limitations on private campaign contributions or independent
				election expenditures, or from enacting systems of public campaign financing,
				including those designed to restrict the influence of private wealth by
				offsetting campaign spending or independent expenditures with increased public
				funding.
					.
		
